Citation Nr: 1521684	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-06 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on June 6, 2012.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 determination of the Veterans Affairs Lexington VA Medical Center in Lexington, Kentucky.

The Veteran testified before the undersigned in January 2015.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran experienced severe left flank pain on June 6, 2012, and was transported by Somerset Pulaski Co. EMS to Lake Cumberland Regional Hospital for emergency medical treatment.

2.  The Veteran acted prudently and reasonably in obtaining unauthorized non-VA emergency medical care on June 6, 2012. 


CONCLUSION OF LAW

The requirements for reimbursement for private medical treatment incurred at Lake Cumberland Regional Hospital, and by Somerset Pulaski Co. EMS, on June 6, 2012 have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1725, VA is authorized to reimburse eligible Veterans for the reasonable value of emergency treatment furnished in a non-Department facility.  To be eligible, the Veteran must be an active Department health-care participant who is personally liable for the emergency treatment furnished.  In cases where reimbursement is warranted, payment may be made directly to the hospital or other health care provider that furnished the treatment, or to the person or organization that paid for such treatment on behalf of the Veteran.  38 U.S.C.A. § 1725 (West 2014).

VA may provide payment or reimbursement for the reasonable value of emergency treatment furnished to a Veteran for non-service-connected conditions in a non-VA facility under the following circumstances: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapte r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 
38 C.F.R. § 17.1002 (2014); see also Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999); 38 U.S.C.A. § 1725 (West 2014). 
A prudent layperson is one who possesses an average knowledge of health and medicine and would reasonably expect the absence of immediate medical attention to result in serious jeopardy to the individual's health, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b) (2014).

In the instant case, the Board finds that reimbursement for the Veteran's treatment on June 6, 2012 is warranted.  In this regard, the Board finds that each of the criteria discussed above have been met.  The Veteran was hospitalized on June 6, 2012 at Lake Cumberland Regional Hospital for several hours after complaining of severe and debilitating flank pain.  He was transported there by Somerset Pulaski Co. EMS.  The Veteran was unable to transport himself to a VA facility, as he was in extreme pain and could not drive himself, and his wife is legally blind and could not drive him there.  No one else was available to take the Veteran to the nearest VA facility, which is 84 miles away from where the Veteran lives.  

After calling the nearest VA facility, which is located in Lexington Kentucky, the Veteran was told that the doctor was on vacation, and was directed by VA staff to seek emergency care treatment.  The Veteran's wife called 911, and an ambulance transported the Veteran to the nearest hospital - Lake Cumberland Regional Hospital - where the Veteran remained for several hours before being discharged.  

The VA Medical Center (VAMC) in Lexington, Kentucky, denied the Veteran entitlement to reimbursement because he was deemed as having received non-emergent care.  The VAMC also brought up the fact that the Veteran was seen for similar symptoms (severe left flank pain) at the VAMC Emergency room in May 2012.   

Under 38 C.F.R. § 17.120(b), unauthorized treatment must be rendered in a medical emergency such that a prudent layperson would have reasonably expected that a delay in seeking medical treatment would have been hazardous to life and health.  "This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part."  38 C.F.R. § 17.1002(b) (2014).  Here, the Veteran experienced serious, sever pain, which he described as a 10 out of 10 on the pain scale.  He called the nearest VA, and was told to seek emergency medical care.  As a "prudent layperson," he relied on the advice of the VAMC personnel and sought emergency medical care.  He was unable to physically drive himself to the hospital, and had no one around him who could drive him, and as such he was transported to the nearest hospital by an ambulance.  The Veteran was discharged from the hospital as soon as it was deemed that he was medically stabilized.
  
In this regard, it is very important for the Veteran to understand that VA health care is not, in the established sense, "health insurance" under application law and that he should make every effort, when possible, to get treatment at a VA health care facility in light of the very high cost of private medical treatment.  (The Veteran has assured the undersigned at the January 2015 hearing that he will do so, and has also reported that he now had Medicaid.)  As the Veteran reported that he lives about 84 miles from the nearest VA facility, it may also behoove the Veteran to contact VA to inquire about the Veterans Choice Program, through which VA furnishes hospital care and medical services through non-VA health care providers to Veterans who either cannot be seen within the wait-time goals of the Veterans Health Administration or who qualify based on their place of residence.  See 38 C.F.R. § 17.1510 (2014).

In any event, under these very limited circumstances, the Board finds that the Veteran acted reasonably by seeking non-VA emergency treatment on June 6, 2012.  Further, it was reasonable to believe that the Veteran in his condition would follow the directions of the medical staff at the VAMC to whom he spoke, and who directed him to seek local emergency care treatment.  Lastly, the Veteran was transported to the local hospital by an ambulance, as it was the only mode of transportation available to the Veteran.  As such, the Board finds that the Veteran acted reasonably and prudently considering the nature of his medical emergency, and that a "prudent layperson" in his situation would have acted in the same manner.  Therefore, reimbursement of private medical expenses incurred at Lake Cumberland Regional Hospital, and by being transported there by Somerset Pulaski Co. EMS, on June 6, 2012 is warranted in the instant case.

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on June 6, 2012 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


